                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 LARRY J. BROWN,

          Plaintiff,                                                  ORDER
    v.
                                                             Case No. 20-cv-337-wmc
 DOUG BELLILE, et al

          Defendants.


         Plaintiff Larry J. Brown a patient at Sand Ridge Secure Treatment Center in

Mauston, WI has filed a proposed complaint under 42 U.S.C. § 1983, alleging

constitutional rights violations. Plaintiff requests leave to proceed without prepayment of

the filing fee and has submitted a resident account statement for the period of October 9,

2019 to April 9, 2020.

         This court uses one method for determining the indigent status of all

institutionalized persons, even those like plaintiff who are not subject to the 1996 Prisoner

Litigation Reform Act. This method requires plaintiff to submit a certified copy of a

resident account statement for the entire six-month period immediately preceding the filing

of the complaint

         A certified copy of plaintiff’s resident account statement for the entire sixth-month

period immediately preceding the filing of the complaint must be provided if plaintiff

intends to pursue the request for leave to proceed without prepayment of the filing fee.

Because plaintiff’s complaint was submitted on April 9, 2020, the certified resident account

statement should cover the period beginning approximately October 9, 2019 and ending
approximately April 9, 2020. If plaintiff fails to submit the required statement within the

deadline set below, I will assume that plaintiff wishes to withdraw this action voluntarily.




                                           ORDER

       IT IS ORDERED that plaintiff Larry J. Brown may have until April 30, 2020 to

submit a certified copy of plaintiff’s resident account statement for the period beginning

approximately October 9, 2019 and ending approximately April 9, 2020. If, by April 30,

2020, plaintiff fails to respond to this order, I will assume that plaintiff wishes to withdraw

this action voluntarily. In that event, the case will be closed without prejudice to plaintiff

filing this case at a later date.




               Entered this 9th day of April, 2020.

                                    BY THE COURT:


                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge
